The order so far as appealed from should be reversed, with costs in this court and in the Appellate Division, and the motion, so far as the appointment of another referee is concerned, remitted to the Special Term for further consideration upon the facts before it.
The first question certified should be answered in the *Page 659 
negative, the second in the affirmative, and the third question should be answered as follows: "It stands referred to the former referee subject to the appointment of a new referee by the court on authority of Saranac Land  Timber Co. v. Roberts
(224 N.Y. 337), decided herewith."
HISCOCK, Ch. J., COLLIN, CUDDEBACK, HOGAN and CRANE, JJ., concur; McLAUGHLIN, J., not voting.